           Case 2:20-cr-00209-PSG Document 39 Filed 02/09/21 Page 1 of 1 Page ID #:154



                                                                                              2/9/21



                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
United States of America,                                                  CASE NUMBER:


                                                        PLAINTIFF(S)
                                                                                              2:20-cr-00209-PSG
                                   v.
Eduardo Moreno                                                                   ORDER TO STRIKE ELECTRONICALLY
                                                                                       FILED DOCUMENT(S)
                                                     DEFENDANT(S) .


The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply with the Court's
Local Rules, General Orders, and/or Case Management Order, as indicated:

                February 5, 2021                 /        37         / Notice of Appearance or Withdrawal of Counsel
                  Date Filed                         Doc. No.                               Title of Document
                                                 /                   /
                   Date Filed                        Doc. No.                                Title of Document
     G    Document submitted in the wrong case
     G    Incorrect document is attached to the docket entry
     G    Document linked incorrectly to the wrong document/docket entry
     ✔
     G    Incorrect event selected. Correct event is               see notice #38
     G    Case number is incorrect or missing
     G    Hearing information is missing, incorrect, or not timely
     G    Local Rule 7.1-1 No Certification of Interested Parties and/or no copies
     G    Case is closed
     G    Proposed Document was not submitted as separate attachment
     G    Title page is missing
     G    Local Rule 56-1 Statement of uncontroverted facts and/or proposed judgment lacking
     G    Local Rule 56-2 Statement of genuine disputes of material fact lacking
     G    Local Rule 7-19.1 Notice to other parties of ex parte application lacking
     G    Local Rule 11-6 Memorandum/brief exceeds 25 pages
     G    Local Rule 11-8 Memorandum/brief exceeding 10 pages shall contain table of contents
     ✔
     G    Other: Criminal Events > Motions and Related Filings >Applications/Ex Parte Applications/Motions
                  Petitions/Requests > Requests> Substitute Attorney (G-01)
                  Note: Wrong event does not provide relief or changes sought



Dated:         2/9/21                                                     By:
                                                                                U.S. District Judge / U.S. Magistrate Judge
cc: Assigned District and/or Magistrate Judge

               Please refer to the Court’s website att www.cacd.uscourts.gov ffor Local Rules, General Orders, and applicable forms.

G-106 (6/12)                               ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
